DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on July 13, 2022, PROSECUTION IS HEREBY REOPENED. A Non-Final rejection office Action is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WU CHENG W SHEN/            Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                            


Status of the Claims
	Claims 1-7 and 9-14 are pending and examined.

Claim Rejections - 35 USC § 112 – 1st Paragraph (Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for the treatment and prevention of clinical symptoms, including those related to idiopathic sudden sensorineural hearing loss (ISSNHL).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention, and breadth of the claims
The invention is drawn to a method of treating and preventing clinical symptoms of hearing loss associated with SSNHL. However, the patient population who have tinnitus is outside the scope of claim 1 because line 3 of claim 1 recites “who do not have tinnitus”. In this regard, a method of treating tinnitus is the subject matter claimed in parent case 16/270,856 (US 10,652,652).
The state and predictability of the art, and relative skill of those in the art
1. As evidenced by Herrera et al., “Update on consensus on diagnosis and treatment of idiopathic sudden sensorineural hearing loss,” Acta Otorrinolaringol Esp. 2019;70(5):290-300, it explains that idiopathic sudden sensorineural hearing loss (ISSNHL) includes unexplained unilateral hearing loss. See abstract.
2. Further, Kuhn et al., “Sudden Sensorineural Hearing Loss: A Review of Diagnosis, Treatment, and Prognosis,” Trends in Amplification 15(3) 91-105 (2011), teaches: steroid therapy is the mainstay for ISSNHL. See abstract.  Moreover, there are a number of distinct identifiable causes of SSNHL, including autoimmune, infectious, functional, metabolic, and neoplastic. See Table 1, page 92.  Given the diversity of causes, the treatment and prevention of clinical symptoms for all of these causes would be unpredictable without undue experimentation.
Without a single example or understanding of the mechanism by which ISSNHL causes hearing loss, the consensus in the field remains that of short-term steroid treatment. See Herrera abstract. Further, not a single example in the Specification shows treatment of SSNHL caused by a representative class of infectious, autoimmune, neoplastic, vascular, or other cause is expected to be treatable without steroids and with the claimed agent.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genentech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
In the instant case, Applicants’ claimed methods encompass both treating and preventing clinical symptoms of hearing loss associated with SSNHL, which includes the idiopathic form of SSNHL.
Applicant’s embodiment to treating tinnitus, with a claimed compound, is considered to be enabled.
The amount of direction or guidance provided and the presence or absence of working examples.
The specification provides guidance for treating tinnitus See pages 66-71 in a total of two Examples.
Example 1 includes assessing an improvement in tinnitus.  
Example 2 is designed to determine if the claimed agent in combination with clobazam leads to an improvement in tinnitus.  A combination include clobazam is not claimed.
Thus, not a single example is directed to treating ISSNHL and a consensus in the art is that ISSNHL is unexplained unilateral hearing loss
The specification provides no direction or expectation to treat or prevent ISSNHL.  There is a single example in the Specification for using the claimed agent as monotherapy and that is only for treating tinnitus, as explained above.
	The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed genus of compounds could be predictably used to treat and prevent clinical symptoms for ISSNHL.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicants have presented data showing that tinnitus can be mitigated by administering a claimed compound.  However, tinnitus is excluded by the instant claims and ISSNHL is unexplained.  
Determining if any particular claimed compound would treat or prevent any particular SUD would require synthesis of the compound, formulation into a suitable dosage form, and subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment.  This is undue experimentation given the limited guidance and direction provided by Applicants and complete lack of predictability in the art. 
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.